Citation Nr: 1136791	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.  


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.  He died in June 2004.  The appellant seeks recognition as the Veteran's surviving spouse.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued by the RO in May 2006 that, in pertinent part, denied surviving spouse status on the basis that the appellant did not have continuous cohabitation with the Veteran from the date of their marriage until his death.  The appellant timely appealed.

In May 2009, the appellant testified during a video conference hearing before the undersigned.  In October 2009, the Board remanded the matter for additional development.

The appeal is REMANDED to the RO.  VA will notify the appellant and her attorney when further action is required.


REMAND

In July 2011, the appellant's attorney submitted additional evidence directly to the Board, and did not specifically waive initial consideration of the evidence by the RO. 

Under the provisions of 38 C.F.R. § 20.1304, evidence received at the Board must be returned to the RO for initial consideration, unless the appellant waives her right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304 (2010).  

A review of the record reflects that the appellant submitted VA Form 21-4138 and statements from two persons in February 2006, in response to VA's January 2006 letter.  The representative claims that VA did not ask relatives of the Veteran to furnish statements concerning their understanding of the circumstances surrounding the separation between the Veteran and appellant, in accordance with VA's Adjudication Manual.  See M21-1MR, Part III, Subpart iii, Chapter 5, Section E (Topic 25).  

VA is obliged to assist the appellant to obtain evidence pertinent to her claim.  See 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain statements from relatives of the Veteran concerning their understanding of the circumstances surrounding the separation between the Veteran and appellant if their names and current addresses are of record.  The name and address of the Veteran's sister are shown on the June 2004 VA Application for U.S. Flag for Burial Purposes.  Any statements furnished should be associated with the claims folder.   

2.  After ensuring that the requested actions are completed, the RO should complete any additional development deemed appropriate, and then readjudicate the claim on appeal.  The re-adjudication should include consideration of the evidence submitted directly to the Board in July 2011, and any additional records or statements associated with the claims file.  

3.  If the benefits sought are not fully granted, the RO must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the appellant and her attorney until they are notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



